Citation Nr: 0110701	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  98-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for uterine fibroid 
tumor.

2.  What evaluation is warranted for metrorrhagia, from July 
21, 1993? 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from October 1977 
to October 1979, and from December 1990 to June 1991.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions from the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO).

In the veteran's notice of disagreement dated in April 1996, 
she raised the issue of entitlement to service connection for 
chronic fatigue syndrome.  This issue has not been developed 
for appellate review and is referred to the RO for 
appropriate disposition.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the veteran's claims of entitlement to service 
connection for uterine fibroid tumor, and entitlement to an 
initial compensable evaluation for metrorrhagia.  As these 
procedures could not have been followed by the RO at the time 
of the rating decisions at issue, and as these procedures are 
more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Initially, the Board observes that the RO denied the 
appellant's claim of entitlement to service connection for a 
uterine fibroid tumor on the basis that the claim was not 
well grounded.  The duty of a claimant to submit a well 
grounded claim was, however, eliminated with the passage and 
enactment of the Veterans Claims Assistance Act of 2000.  
Hence, a merits based decision is in order. 

Secondly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Although a VA examination was conducted in September 
1997 in conjunction with this claim, it was noted that the 
claims file was not reviewed, and a pelvic examination was 
not conducted.  Thus, that examination is inadequate for 
rating purposes.  Furthermore, the August 1999 VA examination 
did not provide pertinent symptomatology and findings, to 
include the frequency and/or any treatment of the 
service-connected metrorrhagia.  As the disability rating 
metrorrhagia is assigned under the provisions of 38 C.F.R. 
§ 4.116, Diagnostic Code 7613 (2000), it is vital that the 
frequency and treatment of, and for, the appellant's 
metrorrhagia be provided in detail.  Finally, the veteran has 
submitted information noting that uterine fibroid tumors can 
cause abnormal uterine bleeding.  As menstrual irregularity 
was shown in service, the Board finds that an opinion whether 
there is a relationship between the in-service menstrual 
irregularity and the current uterine fibroid tumors should be 
provided.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim for a compensable evaluation for 
metrorrhagia is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119, 125-6 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Accordingly, the 
Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford her am opportunity to identify or 
submit any additional pertinent evidence 
in support of her claims, to include 
competent evidence linking current 
uterine fibroid tumors with either her 
period of active military service, and/or 
her service-connected metrorrhagia; as 
well as competent evidence detailing the 
frequency and severity of such bleeding, 
and the specific course of treatment she 
receives.  Based on her response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the veteran should be 
afforded a VA gynecological examination 
to determine the etiology of any uterine 
fibroid tumor, and the nature and extent 
of her metrorrhagia.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any current uterine fibroid 
tumor is related to the veteran's active 
duty service, as well as whether uterine 
fibroid tumors are caused or aggravated 
by her service connected metrorrhagia.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal on the 
merits.  If any issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and her representative.  The supplemental 
statement of the case should consider 
assigning "staged" ratings, if 
appropriate.  See Fenderson, 12 Vet. App. 
at 126.  After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


